Citation Nr: 0021623	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a personality disorder 
claimed as a mental disorder.

(The issue of whether the veteran's income is excessive for 
receipt of non-service-connected pension benefits will be the 
subject of a separate decision of the Board of Veterans' 
Appeals (Board))


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In his substantive appeal the veteran made contentions that 
could be construed as a claim for service connection for 
alcohol abuse.  That issue has not been adjudicated by the RO 
and is referred to that agency for appropriate action.


FINDINGS OF FACT

1.  Personality disorders are not diseases or injuries within 
the meaning of the law and regulations providing for service 
connection.

2.  There is no evidence that the veteran has a superimposed 
mental disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
personality disorder, claimed as a mental disorder, lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(c), 4.9 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Attempts by the RO to obtain the veteran's service medical 
records have been unsuccessful.  The National Personnel 
Records Center has reported that after a diligent search, 
that organization was unable to find service medical records 
pertaining to the veteran.

The veteran was accorded a VA examination in October 1998.  
At that time, he reported that he experienced a lot of 
psychological distress about his behavior and his 
relationships with other people.  He reported feelings of 
depression and anxiety.  On examination, his eye contact was 
fair.  His thought content was coherent, relevant, goal 
oriented, and hesitant.  His speech was circumstantial.  He 
had a broad affect.  His mood was described as dysphoric.  He 
was oriented in all three spheres.  His remote memory was 
within normal limits.  His judgment was fair.  

The examiner noted that the veteran reported cardinal signs 
and symptoms associated with adolescent conduct disorder and 
adult antisocial personality disorder.  The examiner opined 
that this pervasive pattern of disregard for the violation of 
the rights of others clearly began well before the veteran 
entered service.  The examiner also opined that it was more 
likely than not that the veteran's pre-existing alcohol and 
possibly drug abuse problem was exacerbated by active 
service.  The diagnoses were Axis I -alcohol abuse, cannabis; 
Axis II -antisocial personality disorder.


Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.306. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 



Analysis

Despite numerous attempts, VA has not been able to obtain the 
veteran's service medical records.  In the absence of the 
service medical records, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
weight to be given the veteran's evidence.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The undisputed record shows that the veteran's only current 
mental condition is a personality disorder.  The veteran 
argues that his personality disorder must have been incurred 
in service, inasmuch as he was accepted for service, and he 
would not have been accepted if a mental condition were 
present.

Regardless of when it was identified, personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation providing for compensation.  38 C.F.R. 
§ 3.303(c), 4.9, 4.127 (1999).  Thus, even if the veteran's 
personality disorder was first identified in service, this 
fact could not serve as the basis for a grant of service 
connection.

Compensation is payable for a mental disorder that is 
superimposed on a personality disorder.  38 C.F.R. § 4.127.  
In this case, there is no evidence of a superimposed mental 
disorder, and the veteran has not reported the existence of 
such evidence.  See 38 U.S.C.A. § 5103(a) (West 1991).

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a 
claim upon which relief can be granted").  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Giancaterino v. Brown, 
7 Vet. App. 555, 561 (1995) (construing Sabonis, supra).

In this case the law is dispositive and the veteran's claim 
is denied because it lacks legal merits.



ORDER

Service connection for a personality disorder, claimed as a 
mental disorder, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

